PER CURIAM:
The claimant and the respondent filed a written stipulation with the Court which stipulated that on or about August 31, 1976, claimant’s vehicle was struck by concrete debris from a dynamite blast detonated by employees of the respondent while working on West Virginia Route 26 in Berkeley County, West Virginia. Claimant’s vehicle was damaged. It was stipulated that $10.14 is a fair and equitable estimate of the damage sustained by the claimant. Believing that liability exists on the part of the respondent and that the claimant is free from negligence and that the damages are reasonable, an award of $10.14 is directed in favor of the claimant.
Award of $10.14.